 Case 5:20-cv-12570-JEL-APP ECF No. 5 filed 10/21/20   PageID.51   Page 1 of 7




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Herman Page,

                         Petitioner,       Case No. 20-12570

v.                                         Judith E. Levy
                                           United States District Judge
Willis Chapman, Warden, and People
of the State of Michigan                   Mag. Judge Anthony P. Patti

                         Respondents.

________________________________/

        OPINION AND ORDER DISMISSING PETITION
     WITHOUT PREJUDICE [1] AND DENYING MOTION FOR
              APPOINTMENT OF COUNSEL [3]

      Herman Page, (“Petitioner”), confined at the Thumb Correctional

Facility in Lapeer, Michigan, filed a pro se petition for a writ of habeas

corpus pursuant to Michigan Court Rule § 3.303(C) and Michigan

Compiled Laws § 600.4310. Petitioner appears to challenge his 2003

conviction out of Lapeer County for first-degree murder. Mich. Comp.

Laws § 750.316. For the reasons set forth below, the case is dismissed

without prejudice and Petitioner’s motion for appointment of counsel

(ECF No. 3) is denied.
 Case 5:20-cv-12570-JEL-APP ECF No. 5 filed 10/21/20   PageID.52   Page 2 of 7




     When a state prisoner challenges the very fact or duration of their

physical imprisonment and when the relief that they seek is a

determination that they are entitled to immediate release or a speedier

release from that imprisonment, the prisoner’s sole federal remedy is a

petition for the writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475,

500 (1973). 28 U.S.C. § 2254 is “the exclusive vehicle” for prisoners who

are in custody under a state-court judgment, who wish to challenge

anything affecting the legality of that custody. See Greene v. Tennessee

Dep’t of Corr., 265 F.3d 369, 371 (6th Cir. 2001) (quoting Walker v.

O’Brien, 216 F.3d 626, 633 (7th Cir. 2000)).

     It is unclear from Petitioner’s pleadings whether he wishes to file a

petition for writ of habeas corpus with this Court for the following

reasons. First, Petitioner does not label his petition as being filed under

28 U.S.C. § 2254. Rather, Petitioner labels his action as one being

brought under Michigan Court Rule 3.303(C), which is the state-court

rule for bringing a petition for writ of habeas corpus. He also cites to

Michigan Complied Laws § 600.4310, which is the statutory provision for

bringing a petition for writ of habeas corpus in the Michigan courts. Next,

Petitioner names the Lapeer County Prosecutor as a “Defendant-


                                     2
 Case 5:20-cv-12570-JEL-APP ECF No. 5 filed 10/21/20   PageID.53   Page 3 of 7




Appellee” in this action (ECF No. 1, PageID.1), rather than the Michigan

Attorney General, who normally represents the State of Michigan on

habeas petitions filed in this Court under 28 U.S.C. § 2254. Accordingly,

as an initial matter, it does not appear that Petitioner intended to bring

his claim as a federal habeas case or he has mislabeled his civil action.

     When a pro se prisoner files a mislabeled civil action that should

have been filed under the habeas corpus statute, the suit should not be

converted into a habeas corpus action and decided on the merits. Instead,

the proper action is to dismiss the action without prejudice. See Staples

v. Casperson, 6 F. App’x 481, 483–84 (7th Cir. 2001). Thus, rather than

re-characterizing Petitioner’s action as a petition for writ of habeas

corpus brought pursuant to 28 U.S.C. § 2254, Petitioner’s case will be

dismissed without prejudice. This will prevent any adverse consequences

with respect to any § 2254 claim or claims that Petitioner may wish to

file in the future. See Martin v. Overton, 391 F.3d 710, 713 (6th Cir. 2004)

(holding that the district court should have dismissed the habeas

petitioner’s § 2241 petition without prejudice to allow petitioner to raise

his potential civil rights claims properly as a § 1983 action rather than to

re-characterize it as a § 2254 petition without notice to petitioner); see


                                     3
 Case 5:20-cv-12570-JEL-APP ECF No. 5 filed 10/21/20   PageID.54   Page 4 of 7




also Hornsby v. Booker, No. 06–11612, 2006 WL 932101, * 1 (E.D. Mich.

Apr. 11, 2006) (dismissing Rule 60(b) motion for relief from judgment that

had been brought to challenge state-court conviction without prejudice,

rather than converting it to a petition for writ of habeas corpus brought

pursuant to 28 U.S.C. § 2254); Warren v. Miller, 05-651; 2005 WL

3007107, * 3 (W.D. Mich. Nov. 9, 2005) (dismissing petition for writ of

habeas corpus brought by state prisoner under section 2241 without

prejudice, rather than converting it to a petition for writ of habeas corpus

brought pursuant to 28 U.S.C. § 2254).

     Moreover, even if this Court were to construe this action as a

habeas petition brought pursuant to 28 U.S.C. § 2254, the petition is

subject to dismissal because there is no indication that Petitioner

exhausted his claim with the state courts. As a general rule, a state

prisoner seeking federal habeas relief must first exhaust his or her

available state-court remedies before raising a claim in federal court. 28

U.S.C. § 2254(b) and (c). See Picard v. Connor, 404 U.S. 270, 275–78

(1971); See also Foster v. Withrow, 159 F. Supp. 2d 629, 638 (E.D. Mich.

2001). Although exhaustion is not a jurisdictional matter, “it is a

threshold question that must be resolved” before a federal court can reach


                                     4
 Case 5:20-cv-12570-JEL-APP ECF No. 5 filed 10/21/20   PageID.55   Page 5 of 7




the merits of any claim contained in a habeas petition. See Wagner v.

Smith, 581 F.3d 410, 415 (6th Cir. 2009). Therefore, each claim must be

reviewed by a federal court for exhaustion before any claim may be

reviewed on the merits by a federal court. Id. Further, federal district

courts must dismiss mixed habeas petitions which contain both

exhausted and unexhausted claims. See Pliler v. Ford, 542 U.S. 225, 230

(2004) (citing Rose v. Lundy, 455 U.S. 509, 510, 522 (1982)). A habeas

petitioner has the burden of proving that he or she has exhausted his or

her state court remedies. See Sitto v. Bock, 207 F. Supp. 2d 668, 675 (E.D.

Mich. 2002). A petitioner’s failure to exhaust state-court remedies may

be raised sua sponte by a federal court. See Benoit v. Bock, 237 F. Supp.

2d 804, 806 (E.D. Mich. 2003); 28 U.S.C. § 2254(b)(3).

     This action is subject to dismissal because Petitioner failed to allege

or indicate in his petition that he has exhausted his state-court remedies.

See Peralta v. Leavitt, 56 F. App’x. 534, 535 (2d Cir. 2003); see also Fast

v. Wead, 509 F. Supp. 744, 746 (N.D. Ohio 1981). Moreover, Petitioner’s

claim that there is a “radical jurisdictional defect” with his conviction

does not excuse the exhaustion requirement. A number of cases have held

that a habeas petitioner is required to exhaust any jurisdictional defect


                                     5
 Case 5:20-cv-12570-JEL-APP ECF No. 5 filed 10/21/20   PageID.56   Page 6 of 7




claim with the state courts before presenting such a claim to the federal

courts in a petition for writ of habeas corpus. See Keener v. Ridenour, 594

F.2d 581, 591 (6th Cir. 1979); see also Daniel v. Lafler, No. 06-10718, 2006

WL 1722219, * 2 (E.D. Mich. June 20, 2006); Banks v. Smith, 377 F. Supp.

2d 92, 96 (D.D.C. 2005); Warren v. Hogan, 373 F. Supp. 1241, 1243

(S.D.N.Y. 1974).

     A prisoner in Michigan can potentially raise jurisdictional defect

claims in a state habeas petition filed in the county where he or she is

incarcerated. See Triplett v. Deputy Warden, 142 Mich. App. 774, 780

(1985) (citing In Re Stone, 295 Mich. 207 (1940)); Mich. Ct. Rule § 3.303.

To the extent Petitioner is seeking state-court habeas relief, the federal

court is not the appropriate court to bring this case. Rather, Petitioner’s

state habeas action should be filed in the Lapeer County Circuit Court,

the county where he is incarcerated. Accordingly, his action is dismissed

without prejudice. Because the Court is dismissing his case, it also denies

Petitioner’s motion to appoint counsel. (ECF No. 3.)




                                     6
 Case 5:20-cv-12570-JEL-APP ECF No. 5 filed 10/21/20   PageID.57   Page 7 of 7




                                 ORDER

     The Court dismisses the case without prejudice. Petitioner’s motion

for the appointment of counsel is denied. (ECF No. 3.)

IT IS SO ORDERED.

Dated: October 21, 2020                  s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge

                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 21, 2020.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     7
